DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roger et al (US Patent Pub. 20080154269A1).
Roger discloses a method of resecting a distal end of a patient’s femur during performance of a knee replacement procedure (femoral cutting block, Fig. 16-27).  Specifically in regards to claim 1, Roger discloses securing an orthopedic surgical instrument (100)  to the distal end (152) of a patient’s femur (150), the orthopedic surgical instrument (100) comprising an A/P femoral cutting block (114), and a chamfer femoral cutting block (112) (Fig. 16-22; and Page 5 Para. [0067] and [0069]).  Roger discloses performing anterior and posterior cuts (cuts along planes 174 and 178) on the distal end (152) of the patient’s femur (150) by use of the A/P femoral cutting block (114) (Fig. 22-23; and Page 6 Para. [0070]).  Then removing the A/P femoral cutting block (114) from the chamfer femoral cutting block (112) such that the chamfer femoral cutting block (112) remains secured to the distal end (152) of the patient’s femur (150) (Fig. 24, Page 6 Para. [0071]-[0072]).  Performing chamfer cuts (cuts along planes 162 and 166) 
In regards to claim 4, Roger discloses wherein removing the A/P femoral cutting block (114) from the chamfer femoral cutting block (112) comprises separating an interference-fit connection (144 and 124) between the A/P femoral cutting block (114) and the chamfer femoral cutting block (112) (As can be seen in Fig. 16-18, block 114 has protrusions 144 that mate with holes 124 in a similar manner as features 44 and 24 for the embodiment shown in Fig. 1-7. The protrusion 144 has a ridge similar to ridge 44a which interlocks with the opening 124.)  (Fig. 16-18; and Page 4 Para. [0055]- [0056]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roger in view of Litke et al (US Patent Pub. 20150105696A1).
Roger discloses a method of resecting a distal end of a femur utilizing an orthopedic surgical instrument composed of an A/P femoral cutting block and a chamfer femoral cutting block as recited above.  In regards to claims 2-3, Roger discloses removing the A/P femoral cutting block (114) from the chamfer femoral cutting block (112), and wherein the removal by force of the A/P femoral cutting block (114) from the chamfer femoral cutting block (112) drives a number of spikes (126) of the chamfer femoral cutting block (112) into the distal end 
Litke in regards to claims 2-3 discloses a cutting block (204) on a patient’s bone (210) wherein removing the cutting block (204) comprises impacting the cutting block (204) (Fig. 19; and Page 13 Para. [0151]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Roger by having the sufficient force to separate the two cutting blocks be by impaction as taught in Litke in order to facilitate removal (without twisting) of the cutting block from the anatomical site (Page 13 Para. [0151]).  


Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roger in view of Edwards (US Patent Pub. 20100168752A1).
Roger discloses a method of resecting a distal end of a femur utilizing an orthopedic surgical instrument composed of an A/P femoral cutting block and a chamfer femoral cutting block as recited above.  In regards to claim 5, Roger discloses wherein the chamfer femoral cutting block (112) has pin holes (128) for accepting a pair of surgical pins (129) and wherein when removing the A/P femoral cutting block (114) from the chamfer femoral cutting block (112) the chamfer femoral cutting block (112) remains on the pair of surgical pins (129) (The use of surgical pins 129 in holes 128 of the block 112 allows for  a more firm securement of the block to the distal resected surface of the distal femur.) (Fig. 16-20 and 22-25; and Page 5 Para. [0067] and Page 6 Para. [0070] and Page 3 Para. [0049]).  However, Roger is silent as to the pins 
Edwards discloses a method of resecting a distal end of a patient’s femur during performance of a knee replacement procedure (orthopaedic cutting tool having a chemically etched metal insert and method of manufacturing, Fig. 6).  Specifically in regards to claim 5, Edwards discloses removing the A/P femoral cutting block (204) from the chamfer femoral cutting block (206) comprises removing the A/P femoral cutting block (204) from a pair of surgical pins (16) such that the chamfer femoral cutting block (206) remains on the pair of surgical pins (16) (The cutting block 200 is placed on the femur by means of placing pins 16 then placing the blocks 206 and 204 thereon. Therefore, if the block 114 of Roger were to be modified to have openings 218 to accept surgical pins as taught in Edwards then the block 114 would have to be removed from pins when it is separated from block 112.) (Fig. 5-6; and Page 4 Para. [0049]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Roger by modifying the block (114) to have holes (218) as taught in Edwards to accept surgical pins in order to having the sufficient force to separate the two cutting blocks be by impaction as taught in Litke in order to allows for  a more firm securement of the block to the distal resected surface of the distal femur (Roger: Page 3 Para. [0049]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775